Appellant files his motion for rehearing herein contending that while the bail bond for appeal herein has not upon it the approval of the trial judge, that the said judge in a telephone conversation with the deputy sheriff of the county in which the trial was had told said officer that he would approve the bond, and that upon such statement the appellant was released from custody. Affidavits of appellant's counsel and said deputy sheriff are offered in support of this contention. This court does not try questions like this upon affidavit. The statutory provision regarding the approval of the trial court is plain and apparently mandatory. If appellant was released following such telephone conversation and before the bond was in terms approved by the trial court, such release was without warrant of law. Appellant's motion for rehearing presents no meritorious reason why same should be granted. It is ordered that said motion be overruled.
Overruled.